DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 11-24 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “a seat shell that includes a seat pan and a seat back that are rigidly connected with each other, the seat shell having opposed sides that define a width; a supporting portion that supports the seat shell and is adapted to be supported relative to an aircraft structure, the supporting portion including a cross beam that extends the width of the seat shell; and a backrest portion that is hinged to the cross beam of the supporting portion so as to be rotatable about the supporting portion and in relation to the seat shell” in combination with the remaining claim elements as set forth in claim 11.  
Regarding claim 18, 
The prior art does not disclose or suggest the claimed “a seat shell including a seat pan and a seat back that are rigidly connected with each other, the seat shell being rigidly connected with the supporting portion; and a backrest portion that extends into the seat shell and is hinged to the cross beam of the supporting portion such that the backrest portion is .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Kismarton et al. (Pub No. US 2008/0290242 A1), used and cited in previous Office Action, discloses a backrest portion that is hinged to the seat and not to the cross beam of the support structure and the backrest portion rotates in relation to the supporting portion but not about the supporting portion.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647